DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0200269) 
As to Claim 1, Chen et al.  discloses A portable electronic device, comprising: 
a base (figs.1-2- host 100; para.0013); 
a first display pivotally connected to the base, wherein the first display is movable to be opened or closed relative to the base (figs.1-2- main display 120 connected to the host 130 via hinge mechanism 140 to be rotatably folded or unfolded with respect to the host 130; para.0014); 
a second display located between the base and the first display (fig.1-2- auxiliary display 130; para.0013); and 
a linkage mechanism (figs.1-2- hinge mechanism 140 including first bracket 141, second bracket 142 and third bracket 143; para.0016) comprising at least one first link (fig.2- bracket 142 {read as first link}), wherein two ends of the first link are directly and pivotally connected to the first display and the second display, respectively (figs.1-2- one end of bracket 142 is directly and pivotally connected to main display via rotation axle 144 and the other end is directly and pivotally connected to the auxiliary display 130 via rotation axle 145; para.0020), 
wherein when the first display is opened relative to the base, the at least one first link is driven by the first display to rotate and drive the second display to move up relative to the base (fig.1-2- para.0021-0023- when the main display 120 is unfolded (opened) relative to host 110, the second bracket 142 rotates in rotation direction R1 and at the same time second bracket 142 drives third bracket 143 to be lifted with respect to the host 130 and drives the lifting part 132 of the auxiliary display 130) and 
when the first display is closed relative to the base, the at least one first link is driven by the first display to rotate in an opposite direction to drive the second display to move down to be accommodated between the first display and the base (figs.1-2- para.0014- When the main display 120 is rotatably folded or unfolded with respect to the host 110, the hinge mechanism 140 drives the auxiliary display 130 to ascend or descend with respect to the host 110; para.0015-0016- When the main display 120 is rotatably folded or unfolded with respect to the host 110, the second bracket 142 is rotated with respect to the first bracket 141 and drives the third bracket 143, so that the third bracket 143 is driven to move the auxiliary display 130 up or down with respect to the host 110 and move the auxiliary display 130 to slide with respect to the host 110 {moved down, read as rotated in opposite direction};  para.0018-in folded state, the auxiliary display 130 is accommodated (groove 112) between the main display 120 and host 110). 

As to Claim 14, Chen et al. does disclose where a display area of the second display is between 61% and 100% of a display area of the first display (as depicted fig.1- display surface 130a of auxiliary display 130 is between 61-100% of display surface 120a of main display 120). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0200269) in view of Makinen et al. (US 2020/0097052).
As to Claim 2, Chen et al. discloses wherein the linkage mechanism further comprises at least one second link (figs.1-2- hinge mechanism 140 includes first bracket 141 {read as second link}) , wherein two ends of the second link are pivotally connected to the second display (fig.2- para.0016, 0021; one end of bracket 141 is pivotally (rotation axle 144) connected  to bracket 142 which in turn is pivotally connected to auxiliary display 130 via bracket 143 (rotation axle 145)) and the base, respectively (fig.2- other end of bracket 141 is connected to host 110; para.0016), and when the first display is opened relative to the base, the at least one first link and the at least one second link rotate to drive the second display to move up and tilt, respectively, relative to the base (para.0021- para.0021-0023- when the main display 120 is unfolded (opened) relative to host 110, the second bracket 142 (first link) rotates in rotation direction R1 with respect to bracket 141 (second link) and at the same time second bracket 142 drives third bracket 143 to be lifted with respect to the host 130 and drives the lifting part 132 of the auxiliary display 130).
Chen et al. discloses where second link (bracket 141) is pivotally (via brackets 142, 143) connected to the second screen (auxiliary display 130). However, Chen et al. does not expressly disclose where an end of the second link (bracket 141) is pivotably connected to the base (host 110).
Makinen et al. discloses a hinge assembly (fig.1, 2A,3A,3C- hinge assembly 106 {collectively read as second link}, comprising hinge pair 120 (gear 230, 232), hinge pair 118 (gear 234,238), gear 202, gear 204, link gear 210), where one end is pivotally connected to the base (fig.2A,3A,3C -gear 204 includes extension 236 that is pivotally (hinge pin 226) connected to the chassis of first screen 102; para.0040-0041) and the other end is pivotally connected to the second screen (fig.1, 2A,3A,3C- gear 202 is pivotally (hinge pin 220) connected to second screen 104; para.0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. by implementing the bracket 141 (of Chen) as hinge assembly disclosed by Makinen et al., such that one end is pivotally (extension 236-gear 204-hinge pin 226, in conjunction with link gear 210, of Makinen) connected to the host (of Chen) and the second end (extension 228-gear 202-hinge pin 220, in conjunction with link gear 210, of Makinen) is pivotally connected to the main display (of Chen), the motivation being to enable 360  degrees of rotation between the first screen 102 and the second screen (para.0035).

As to Claim 3, Chen et al. in view of Makinen et al. disclose wherein the at least one first link has a first end and a second end pivotally connected to the first display and the second display, respectively  (Chen-figs.1-2- first end of bracket 142 pivotally connected to main display via rotation axle 144 and second end to the auxiliary display 130 via rotation axle 145; para.0020 ), a first extension direction is formed between the first end and the second end of the at least one first link (Chen-figs.1-2- extension direction between first and second end of bracket 142 as it transitions from folded to unfolded position), 
the at least one second link has a first end and a second end pivotally connected to the second display and the base, respectively (Chen-fig.2- para.0016, 0021; one end of bracket 141 is pivotally (rotation axle 144) connected to auxiliary to bracket 142 which in turn is pivotally connected to auxiliary display 130 via bracket 143 (rotation axle 145); fig.2- para.0016-other end of bracket 141 is connected to host 110; Makinen-fig. fig.2A,3A,3C – hinge assembly 106 pivotally connected to the chassis of screen 102), a second extension direction is formed between the first end and the second end of the at least one second link (Chen-fig.1-2- extension direction between first and second end of bracket 141 as it transitions from folded to unfolded position), when the at least one first link overlaps the second display, the first extension direction and the second extension direction overlap a direction of tilt of the second display (Chen-fig.1- when in unfolded position, a portion of bracket 142 overlaps auxiliary display 130, and the extension direction of bracket 141 (first extension) and extension direction of bracket 141 (second extension) overlap a direction of tilt of the auxiliary display 130 (all in upward direction)).

As to Claim 4, Chen et al. discloses wherein the linkage mechanism further comprises at least one second link, wherein two ends of the second link are pivotally connected to the second display and the base, respectively (Chen-fig.2- para.0016, 0021; one end of bracket 141 {read as second link} is pivotally (rotation axle 144) connected to auxiliary to bracket 142 which in turn is pivotally connected to auxiliary display 130 via bracket 143 (rotation axle 145); fig.2- para.0016-other end of bracket 141 is connected to host 110) and when the first display is closed relative to the base, the at least one first link and the at least one second link rotate in an opposite direction to drive the second display to move down to be accommodated between the first display and the base (para.0015-0016, 0021-0023- When the main display 120 is rotatably folded or unfolded with respect to the host 110, the second bracket 142 {first link} is rotated with respect to the first bracket 141 {second link} and drives the third bracket 143, so that the third bracket 143 is driven to move the auxiliary display 130 up or down with respect to the host 110 and move the auxiliary display 130 to slide with respect to the host 110 {moved down, read as rotated in opposite direction};  para.0018-in folded state, the auxiliary display 130 is accommodated (groove 112) between the main display 120 and host 110).
Chen et al. discloses where second link (bracket 141) is pivotally (via brackets 142, 143) connected to the second screen (auxiliary display 130). However, Chen et al. does not expressly disclose where an end of the second link (bracket 141) is pivotably connected to the base (host 110).
Makinen et al. discloses a hinge assembly (fig.1, 2A,3A,3C- hinge assembly 106 {collectively read as second link}, comprising hinge pair 120 (gear 230, 232), hinge pair 118 (gear 234,238), gear 202, gear 204, link gear 210), where one end is pivotally connected to the base (fig.2A,3A,3C -gear 204 includes extension 236 that is pivotally (hinge pin 226) connected to the chassis of first screen 102; para.0040-0041) and the other end is pivotally connected to the second screen (fig.1, 2A,3A,3C- gear 202 is pivotally (hinge pin 220) connected to second screen 104; para.0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. by implementing the bracket 141 (of Chen) as hinge assembly disclosed by Makinen et al., such that one end is pivotally (extension 236-gear 204-hinge pin 226, in conjunction with link gear 210, of Makinen) connected to the host (of Chen) and the second end (extension 228-gear 202-hinge pin 220, in conjunction with link gear 210, of Makinen) is pivotally connected to the main display (of Chen), the motivation being to enable 360  degrees of rotation between the first screen 102 and the second screen (para.0035).

As to Claim 5, Chen et al. in view of Makinen et al. disclose wherein the at least one first link has a first end and a second end pivotally connected to the first display and the second display, respectively (Chen-figs.1-2- first end of bracket 142 pivotally connected to main display via rotation axle 144 and second end to the auxiliary display 130 via rotation axle 145; para.0020), a first extension direction is formed between the first end and the second end of the at least one first link (Chen-figs.1-2- extension direction between first and second end of bracket 142 as it transitions from unfolded to folded position), the at least one second link has a first end and a second end pivotally connected to the second display and the base, respectively (Chen-fig.2- para.0016, 0021; one end of bracket 141 is pivotally (rotation axle 144) connected to auxiliary to bracket 142 which in turn is pivotally connected to auxiliary display 130 via bracket 143 (rotation axle 145); fig.2- 0016-other end of bracket 141 is connected to host 110; Makinen-fig. fig.2A,3A,3C –hinge assembly 106 pivotally connected to the chassis of screen 102), a second extension direction is formed between the first end and the second end of the at least one second link (Chen-fig.1-2- extension direction between first and second end of bracket 141 as it transitions from unfolded to folded position), when the 4second display is accommodated between the first display and the base, the first extension direction and the second extension direction intersect each other.

As to Claim 15, Chen et al. does not expressly disclose, but Makinen et al. discloses: an input apparatus , wherein the input apparatus is detachably disposed on an outer surface of the first display (para.0034,0065-0066,0068,0073,0074-0075; keyboard 122 may removably coupled to second screen 104 (first display)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al., with the teachings of Makinen et al., the motivation being to be able to select a display including a user interface based on the position of the keyboard (para.0066-Makinen).



Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0200269) in view of Wen et al. (US 2021/0365069).
As to Claim 6, Chen et al. does not expressly disclose, but Wen et al. discloses: a first functional module, wherein the first functional module is disposed on the base (fig.2-para.0034- stylus 160 and loudspeaker 170 disposed on host 110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al., with the teachings of Wen et al., such that the stylus and loudspeaker (of Wen) are disposed on the host (of Chen), so as to be exposed by the auxiliary display when in an position, the motivation being to provide a user with access to a stylus pen from the host to operate on main display and auxiliary display, and provide the electronic device with sound effect performance.

As to Claim 7, Chen et al. in view of Wen et al. disclose wherein when the first display is closed relative to the base, the first functional module is covered by the second display (Chen-fig.1-main display 120 closed relative to host 110; auxiliary display 130; Wen- fig.1- when the main display  120 is n closed state position relative to the host 110, the loudspeaker 170 and the stylus 160 are covered by the keyboard 130 which is connected to auxiliary display 140); para.0034, and when the first display is opened relative to the base, the second display is moved to expose the first functional module (Chen-fig.2-main display 120 open relative to host 110; auxiliary display 130 lifted; Wen-fig.2- when in an opened state, the keyboard 130 is moved and the auxiliary display is lifted, the loudspeaker 170 and stylus are exposed; para.0034).

As to Claim 8, Chen et at al. in view of Wen et al. disclose wherein the first functional module comprises a speaker, a heat dissipation module, a stylus, or any combination thereof (Wen-fig.2-stylus pen 160, loudspeaker 170). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0200269) in view of Wen et al. (US 2021/0365069), further in view of Liu et al. (US 2020/0363839).
As to Claim 9, Chen et al. in view of Wen et al. do not expressly discloses a second functional module, wherein the second functional module is disposed on the second display, and the second functional module comprises a speaker.  
Liu et al. discloses an expansion module (fig.1- expansion modules 140) that may comprise a display and speaker (para.0028-0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view Wen et al., by providing a speaker, as disclosed Liu et al, with the auxiliary display (of Chen), the motivation being to provide display screen that be used as an extension of the main screen, and display built-in applications such as music player/voice assistance (para.0029-Liu). 

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0200269) in view of view of Moser (US 2018/0210504).
As to Claim 10, Chen et al. in discloses wherein a display surface 130a of the auxiliary display 130 is smaller than that of main display 120a (as depicted in fig.1; para.0015), but does not expressly disclose a display area of the second display is between 10% and 40% of a display area of the first display.
Moser et al. discloses wherein a display area of the second display (fig.5-display 652; fig.8- second display 82) is between 10% and 40% of a display area of the first display (as depicted in fig.8-main display 89; para0055-0056- second display is comparatively smaller than the main display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al., by providing a relatively small secondary display, as disclosed by Moser et al., the motivation being to minimize visual interference between the second display and the main display (para.0056-Moser).

As to Claim 11, Chen et al. in view of Moser et al. disclose an input apparatus, wherein the input apparatus is disposed on the base (Chen-fig.1-2- keyboard 111 disposed on host 110; para.0018; Moser-figs.5-6,8-keyboard 83 on base unit 81).  

As to Claim 12, Chen et al. in discloses wherein a display surface 130a of the auxiliary display 130 is smaller than that of main display 120a (as depicted in fig.1; para.0015), but does not expressly disclose wherein a display area of the second display is between 41% and 60% of a display area of the first display. 
Moser et al. discloses wherein a display area of the second display (as depicted fig.11-second display 113) is between 41% and 60% of a display area of the first display (as depicted in fig.11-main display 111). Moser et al. discloses where a larger second display 113 may be implemented (para.0062). 
The combination of Chen et al. in view of Moser et al., each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically, the portable device of claim 1, as well as the claims that depend therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al., by providing a larger secondary display, as disclosed by Moser et al., the motivation being to provide more functionality to the user, enabling more efficient multitasking and creating convenience and productivity advantages (para.0065-Moser).

As to Claim 13, Chen et al. in view of Moser et al. disclose an input apparatus, wherein the input apparatus is disposed on the base (Chen-fig.1-2- keyboard 111 disposed on host 110; para.0018; Moser-figs.5-6,8-keyboard 83 on base unit 81).  


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0200269).
As to Claim 16, Chen et al. discloses where when the main display 120 is opened relative to the host 110, and angle is formed between the auxiliary display 130 and the host 110 (fig.2), but does not expressly disclose the included angle is between 15° and 45°.
However, Chen et al. discloses the angle and the height of the auxiliary display are adjustable, so that users may easily operate the auxiliary display, and that users' comfort of using the auxiliary display may be improved (para.0017).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. by adjusting the angle of auxiliary display 130 relative to the host 110, to angle between 15° and 45°, so that user’s may easily operate the auxiliary display (second display) and user’s comfort of using the auxiliary display (second display) may be improved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new grounds of rejection have been applied as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627